Citation Nr: 0814402	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  07-03 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a low back disability has been 
received.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to January 
1953.

The Board of Veterans' Appeals (Board) previously denied the 
veteran's petition to reopen his claim for service connection 
for residuals of a lumbosacral spine injury in an April 1996 
decision.

This appeal to the Board arises from an April 2005 rating 
decision in which the RO declined to reopen the veteran's 
claim for service connection for osteoarthritis of the lumbar 
spine.  In April 2006, the veteran filed a notice of 
disagreement (NOD).  In the December 2006 statement of the 
case (SOC), the RO reopened the veteran's claim for service 
connection for osteoarthritis of the lumbar spine, but then 
denied the claim on the merits.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2007.  The RO continued the 
denial of the merits claim in a July 2007 supplemental SOC 
(SSOC).

The Board points out that regardless of what the RO has done, 
the Board must first address the question of whether new and 
material evidence has been received to reopen the claim 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Accordingly, and given the Board's favorable 
disposition of the claim to reopen, the Board has 
characterized the appeal as encompassing the two matters set 
forth on the preceding page.

In September 2007, the veteran and his spouse testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is of record.  During 
the hearing, the appellant submitted additional evidence to 
the Board, waiving initial RO consideration of the evidence.  
The Board accepts that evidence for inclusion in the record.  
See 38 C.F.R. § 20.800 (2007).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each matter on appeal have been accomplished.

2.  In April 1996, the Board denied the veteran's petition to 
reopen his claim for service connection for residuals of a 
lumbosacral spine injury.

3.  New evidence added to the record since the April 1996 
Board decision, when considered by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a low back disability.

4.  The veteran's service medical records reflect treatment 
for sacroiliac sprain during service, objective medical 
evidence reflects that the veteran has current low back 
disability, and the medical opinion evidence is at least in 
relative equipoise on the question of whether the current low 
back disability is medically related to active service.


CONCLUSIONS OF LAW

1.  The Board's April 1996 denial of the veteran's petition 
to reopen his claim for service connection for residuals of a 
lumbosacral spine injury is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2007).

2.  As evidence received since the Board's April 1996 denial 
is new and material, the criteria for reopening the claim for 
service connection for a low back disability are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for degenerative changes 
of the thoracolumbar spine are met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the petition to 
reopen and the claim for service connection for a low back 
disability, the Board finds that all notification and 
development action needed to render a fair decision on both 
matters has been accomplished.


II. Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A.  Petition to Reopen

As noted above, previously, in an April 1996 decision, the 
Board denied the veteran's petition to reopen his claim for 
service connection for residuals of a lumbosacral spine 
injury, concluding that new and material evidence had not 
been received.  The pertinent evidence then consisted of the 
veteran's service medical records, the report of a June 1966 
VA examination, several signed statements from private 
physicians and post-service VA outpatient treatment records, 
and the transcript of the veteran's and his wife's April 1993 
RO hearing testimony.

Service medical records show that the veteran was treated for 
a strain of the right sacroiliac in October and November 1951 
after he fell from a truck while in Korea.  He was admitted 
to the U.S. naval hospital ship REPOSE on October 31, 1951 
and transferred on November 19, 1951 to the U.S. naval 
hospital ship CONSOLATION until November 25, 1951.  Service 
medical records showed considerable flattening of the 
lumbosacral lordosis and marked pain in the area of the left 
sacroiliac joint and in the lumbosacral function of the 
spine.  X-rays of the pelvis and lumbosacral spine were 
negative.  No further back treatment was noted in service.  
His January 1953 discharge examination showed no 
abnormalities for the spine and musculoskeletal system.

In an August 1966 signed statement, L.H.O.S., M.D., noted 
that the veteran had been under the physician's care since 
December 1956 and that x-rays showed evidence of a former 
injury.  Dr. S. also indicated that the veteran had been 
bothered by that previous injury and needed to wear a back 
support to work.

In a September 1966 written statement, H.W., a chiropractor, 
noted that he had examined, x-rayed and treated the veteran 
in September 1964 for a back injury.

A September 1966 signed statement from W.L.B., M.D., notes 
that the veteran was treated for a sprained back in October 
1964 from lifting.  It was noted that the veteran wore a back 
brace most of the time and had said he was injured in Korea.

In the report of a June 1966 VA examination, the examiner 
noted that the veteran complained of a constant backache, 
which radiated down his legs.  It was recorded that the 
veteran claimed he injured his back in service.  No atrophy 
or sensory change was noted in the lower extremities.  The 
examiner diagnosed osteoarthritis of the lumbar spine.

Three lay statements received in 1976 indicate that the 
veteran suffered a back injury in service, and one of the 
statements noted that he continued to have a back problem 
when he returned home in 1953 (the year he was discharged 
from service).

VA outpatient treatment records from 1992 and 1993 reflect 
treatment for back symptoms that the veteran reported were 
related to his service injury.  X-rays showed post traumatic 
and degenerative changes.  In a June 1992 VA consultation 
report, the VA examiner assessed back pain with some 
degenerative disc disease (DDD) significant at the L2-L3 
level.  The report added that the examiner noted that he 
could not say whether the veteran's current DDD was related 
to his service injury 40 years before, although certainly it 
could have been related.  The examiner also noted that the 
area where the veteran was most symptomatic was actually 
lower in the L5-S1 level where he did have the segmental 
anomaly present which often could be symptomatic.

During the April 1993 RO hearing, the veteran testified about 
his injury and subsequent hospitalization in service for back 
pain.  He said that his back pain had never gone away after 
his service injury.  He conceded a post-service back injury 
in 1956 or 1957 when he was a construction laborer.  He said 
that he hurt his back then after he bent down to pick up two 
by fours and two by sixes.  His wife testified that the 
veteran experienced back pain since his return from service 
and that she accompanied him in the summer of 1954 to a VA 
facility where he was told nothing could be done for his 
back.

In its April 1996 decision, the Board denied the veteran's 
petition to reopen his claim for service connection for 
residuals of a lumbosacral spine injury on the basis that 
additional evidence did not go to the question of whether his 
current back disability was related to his in-service back 
injury.  

When the Board disallows a claim, the disallowance is final 
unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.1100 (2007).  As reconsideration 
of the April 1996 Board denial has not been ordered, and no 
other exception to finality applies, that decision is final 
as to the evidence then of record.  

However, under pertinent legal authority, VA may reopen and 
review a claim, which has been previously denied, if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

The veteran filed his current claim for service connection 
for a low back disability in November 2004.  With respect to 
attempts to reopen previously denied claims filed on and 
after August 29, 2001, 38 C.F.R. § 3.156(a) provides that new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not duplicative or merely 
cumulative of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here in April 1996) to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for 
purposes of the new and material analysis, the credibility of 
the evidence is presumed, unless it is inherently false or 
untrue, or is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since the April 1996 Board decision, pertinent evidence added 
to the claims file consists of: a December 2002 written 
statement from R.A.K., D.O  (reflecting an opinion that the 
veteran's current symptoms of DDD in the spine were 
consistent with the veteran's previous compression fractures 
from his service injury); VA medical records dated from July 
1999 to March 2005 (concerning treatment for other 
disorders); the report of a March 2005 VA examination 
(reflecting an opinion that the veteran's current 
degenerative arthritis of the spine is related to his service 
injury); six lay statements received from relatives 
(attesting to the veteran's war injury, post-service back 
pain, and need for a brace or assistance) received in January 
and September 2007; and a transcript of the veteran's 
September 2007 Board hearing (during which he reiterated much 
of his and his wife's prior hearing testimony).

Of the evidence received, the Board finds that the December 
2002 statement of Dr. R.A.K. that the veteran's compression 
fracture in service destabilized his spine to the point that 
the veteran experienced progressive lumbar and thoracolumbar 
DDD and spondylolisthesis is material for purposes of 
reopening.  The Board finds that this evidence of a possible 
nexus between the veteran's current back disability and his 
injury in service constitutes new and material evidence to 
reopen the claim.  Such evidence is "new," in that it has 
not previously been considered by agency adjudicators, and is 
not cumulative or redundant of evidence previously of record.  
Such evidence is also "material" for purposes of reopening 
the claim.  At the time of the prior denial, there was no 
evidence of a confirmed relationship between the veteran's 
current back condition and his service injury; thus, the 
additional evidence relates to an unestablished fact 
necessary to substantiate the claim.  Moreover, when such 
evidence is considered in light of the information the 
veteran has provided about a back injury in service, the 
Board also finds that this evidence provides a reasonable 
possibility of substantiating the claim.

Accordingly, the criteria for reopening the claim for service 
connection for a low back disability are met.

B.  Analysis

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the totality of the evidence noted above, to 
include the competing medical opinions, the Board finds that, 
with application of the benefit-of-the-doubt doctrine, the 
criteria for service connection are met.

Turning first to the question of current disability, the 
Board notes that objective medical findings and lay evidence 
in the record reflect multiple assessments of low back pain.  
However, pain alone, without evidence of underlying 
pathology, does not establish a disability upon which to 
predicate a grant of service connection.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  However, the Board also notes that 
the March 2005 VA examiner clearly diagnosed DDD of the 
thoracolumbar spine, from T12 through L3, with right-sided 
sciatica.  (He also noted healed compression fractures, at 
the T11 and T12 level).  As this and other medical evidence 
supports a finding of current back disability-specifically, 
degenerative changes of the thoracolumber spine-the question 
that thus remains is the relationship, if any, between 
current low back disability and service.

The Board points out that the veteran's back injury and 
subsequent month-long hospitalization while in service is 
amply documented in the service medical records.  However, 
the service medical records also show that after his return 
to duty, the veteran was not treated for any back complaints, 
and the report of his January 1953 discharge examination 
reflects that there were then no spinal or musculoskeletal 
abnormalities.

While there is no medical evidence of any arthritis of the 
spine or other degenerative changes during the one year post-
service presumptive period, or much medical evidence of back 
treatment between discharge in January 1953 up to the 
present, there is lay evidence that the veteran complained 
of, and suffered from, back pain from 1954 onwards.  The 
veteran and members of his family are competent to testify 
about actual observations and matters within their personal 
knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
In this case, the Board finds that the assertions of the 
veteran (and the supporting statements provided by his 
relatives) as to his post-service back problems appear to be 
credible.  In this regard, the Board observes that the 
veteran has been consistent in his reports as to the 
occurrence of the injury and resulting problems.  Statements 
from medical providers noted above indicated that he was seen 
in 1956, when he wore a back brace, and was seen in 1964 for 
a work-related back injury when he bent down to pick up some 
lumber. 

Moreover, the record reflects competing medical opinions on 
the question of whether there exists a medical relationship, 
or nexus, between the veteran's current low back disability 
and an in-service injury.  

The veteran has submitted the December 2002 statement from a 
private osteopath, Dr. D.A.K., who concluded that it was 
"quite consistent" that the veteran's October 1951 service 
injury produced his current symptoms of DDD and 
spondylolisthesis of the lumbar and thoracic spine.  During 
his Board hearing, the veteran's wife testified that Dr. 
D.A.K. was provided with copies of the veteran's service 
medical records and Dr. D.A.K. noted his review of these 
documents in his statement.  Dr. D.A.K. opined that it was 
most likely that the veteran's current symptoms are related 
to his service injury.  His stated rationale for that opinion 
was that the veteran's current symptoms were consistent with 
the compression fracture at T11 and T12 and those now-healed 
compression fractures destabilized his spine to the point he 
experienced progressive lumbar and thoracolumbar DDD and 
spondylolisthesis. 

Moreover, an opinion is reflected in the report of March 2005 
VA examination.  The examiner indicated review of the 
veteran's claims file and examination of the veteran.  The VA 
examiner ultimately concluded that the veteran's current low 
back disability was not related to an in-service back injury 
and he provided a rationale for his opinion, noting that the 
right sacroiliac sprain in service was anatomically separate 
from radiographic findings of a traumatic injury to the upper 
lumbar and lower thoracic spine.  He found it was less likely 
than not that the current degenerative arthritis of the 
thoracolumbar spine was related to the 1951 service injury.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet.  
App. 429, 433 (1995).  The probative value of medical 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).


In this case, the medical opinion evidence for and against 
the claim is based on consideration of the veteran's 
documented medical history and assertions, and supported by 
stated rationale.  There is every indication that both 
physicians conducted a comprehensive review of the service 
medical records.  Moreover, although the physicians reached 
different conclusions, both the VA and private physician 
appear to be equally skilled in analyzing the data before 
them.  Thus, the Board finds that when the nexus opinions are 
closely examined, and considered in light of the other 
evidence of record, the opinions are, at least, evenly 
balanced on the question of whether there is an etiological 
relationship between the veteran's current low back 
disability and service.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence exists 
which does satisfactorily prove or disprove the claim.  It is 
a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53-56.

Given the totality of the evidence, to include the documented 
treatment and hospitalization for sacroiliac strain during 
service, credible evidence of continuing symptoms, competent 
evidence of current low back disability, and the collective 
medical opinion evidence addressed above, and resolving all 
reasonable doubt on the question of medical nexus in the 
veteran's favor, the Board finds that the criteria for 
service connection for degenerative changes of the 
thoracolumbar spine are met.  




ORDER

As new and material evidence to reopen the claim for service 
connection for a low back disability has been received, to 
this extent, the appeal is granted.

Service connection for degenerative changes of the 
thoracolumbar spine is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


